Citation Nr: 0829156	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-06 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to a compensable disability rating for 
migraines.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas, denying the veteran's claim for an increased 
disability rating for migraine headaches, and granting 
service connection for lumbar disc disease and radiculopathy 
of the right lower extremity and assigning a 10 percent 
disability rating for each.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by forward flexion of the thoracolumbar 
spine to 70 degrees with pain, a combined thoracolumbar range 
of motion of 150 degrees with pain, and degenerative 
arthritis; it is not manifested by incapacitating episodes, 
muscle spasm, or additional loss of range of motion on 
repetition.  

2.  The veteran's radiculopathy of the right lower extremity 
is manifested by pain and decreased pinprick; it is not 
manifested by loss of reflexes, loss of muscle function, or 
moderate incomplete paralysis.  

3.  The veteran's migraine headaches occur frequently, but 
are not so severe as to be characterized as prostrating.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 20 
percent for degenerative disc disease of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5243 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected radiculopathy of the 
right lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8521 (2007).  

3.  The criteria for a compensable disability rating for 
migraines have not been met.  38 U.S.C.A. § 1155, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.124a, Diagnostic Code 8100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The veteran's claims of an increased rating for degenerative 
disc disease and radiculopathy of the right lower extremity 
arise from his disagreement with the initial evaluation 
following the grants of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As for the veteran's claim of increased-compensation for 
migraine headaches, which is not an appeal of the original 
disability evaluation, § 5103(a) requires, at a minimum, that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters were sent to the veteran in February 
2006 and December 2006.  These letters did not fully satisfy 
the notice requirements under 38 C.F.R. § 3.159(b)(1).  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  However, he was not notified of the 
need to show an impact on his employment and daily life, or 
given the specific criteria for Diagnostic Code 8100, under 
which migraines are rated.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that letters sent to the veteran in 
February 2006 and December 2006 do not fully meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2007 statement of the case (SOC) 
provided the veteran with the specific criteria required for 
an increased disability rating under Diagnostic Code 8100.  
This SOC also informed the veteran that ratings are based on 
impairment of earning capacity and the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  

Although the latter notice postdated the initial 
adjudication, no prejudice resulted as the claims were 
subsequently readjudicated.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  An SSOC was issued in this case in 
August 2007.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.  The notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Duty to Assist 

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in March 2006 and July 2007, and VA has obtained 
these records as well as the records of the veteran's 
outpatient treatment with VA.   Significantly, neither the 
appellant nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Degenerative Disc Disease

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  
According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:  

A 10 percent rating requires evidence of incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months;

A 20 percent rating requires evidence of incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; 

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Also, Diagnostic Code 5242 (degenerative arthritis of the 
spine (see also Diagnostic Code 5003)) and Diagnostic Code 
5243 (intervertebral disc syndrome) can be evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:
A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion is 0 to 45 degrees, and left and right lateral 
rotation is 0 to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the cervical spine is 340 degrees and for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2007).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  

In June 2006, the RO granted the veteran service connection 
for degenerative disc disease of the lumbar spine, and 
assigned a 10 percent disability evaluation, effective 
December 30, 2005, under Diagnostic Code 5243.  The veteran 
appealed, essentially contending that he was entitled to a 
disability evaluation in excess of 10 percent from December 
30, 2005.  The Board has considered the evidence of record 
and finds, for the reasons set out below, that a disability 
rating of 20 percent is warranted.  

In March 2006, the veteran was afforded VA examination of the 
spine.  The VA examiner noted that the veteran had an L5-S1 
hemilaminectomy in January 1996, but this did not stop the 
veteran's back pain.  According to the examination report, 
the veteran had no incapacitating episodes over the previous 
year, and did not have increased limitation of motion due to 
flare-ups or repetitive motion.  The veteran did report using 
a back brace and occasionally a cane.  

Upon examination, the veteran's thoracolumbar range of motion 
was measured.  Forward flexion was measured to 70 degrees 
with pain, extension was measured to 20 degrees with pain, 
right and left rotation were measured to 15 degrees with 
pain, and right and left flexion were measured to 15 degrees 
with pain.  The veteran's combined thoracolumbar range of 
motion was 150 degrees.  The veteran was diagnosed with 
recurrent lumbar pain, secondary to lumbar disc disease.  
Degenerative arthritis of the lumbar spine was also 
diagnosed.  

The veteran underwent magnetic resonance imaging (MRI) of the 
spine in July 2006.  According to the MRI report, the veteran 
had loss of normal lordosis and straightening of the spine, 
but vertebral body height and alignment were within normal 
limits.  The report also noted desiccation of the 
intervertebral discs at the L3-L4 and L4-L5 levels.  Finally, 
a large tear of the annulus fibrosus was noted at the L2-L3 
level.  The examiner interpreted the above images to indicate 
chronic degenerative disc disease changes at multiple levels 
of the veteran's spine.  

In July 2007, the veteran was afforded another VA examination 
of the spine.  Again, the veteran denied any flare-ups.  The 
examiner noted that the veteran sometimes used a cane, but 
the veteran apparently denied using any other orthopedic 
assistive devices.  

Upon physical examination, the VA examiner noted that the 
veteran had slightly reduced lumbar lordosis.  Range of 
motion measurements of the veteran's thoracolumbar spine were 
taken.  Forward flexion was measured to 30 degrees, extension 
was measured to 20 degrees, left and right lateral flexion 
were measured to 6 degrees (which rounds to 5 degrees for VA 
purposes), and right and left lateral rotation were measured 
to 24 degrees (which rounds to 25 degrees for VA purposes).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2) 
(instructing that range of motion measurements be rounded to 
the nearest 5 degrees for rating purposes).  The combined 
thoracolumbar range of motion was 110 degrees.  While these 
numbers are significantly lower than the measurements of 
March 2006, the Board does not find them to be reliable.  
According to the VA examiner, the assessment was significant 
for volitional trembling of most muscle groups of the body, 
and loss of active range of motion appeared to be volitional 
and due to symptom exaggeration.  

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to cooperate and assist VA in developing evidence; 
the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Since the examiner 
felt that the veteran was not putting forth his full effort 
during the July 2007 VA examination, the Board will rely on 
the measurements taken as part of the veteran's March 2006 VA 
examination.  See generally 38 C.F.R. § 3.655.  

As noted above, the veteran is currently rated as 10 percent 
disabled under Diagnostic Code 5243.  The next-higher rating 
of 20 percent is available either based on incapacitating 
episodes, or loss of range of motion, whichever is higher.  
According to the March 2006 VA examination, the veteran did 
not suffer from any incapacitating episodes.  The July 2007 
VA examination makes no mention of incapacitating episodes 
either.  Therefore, the Board will rate the veteran based on 
loss of range of motion under Diagnostic Code 5243.

A 20 percent disability rating for loss of range of motion 
under Diagnostic Code 5243 is warranted when forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or, when the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees.  According to the March 2006 VA examination, forward 
flexion was measured to 70 degrees and the combined 
thoracolumbar range of motion was 150 degrees.  Therefore, 
the veteran's range of motion exceeded the minimum necessary 
for a 20 percent disability rating under Diagnostic Code 5243 
(the Board will not consider the measurements taken in the 
July 2007 VA examination).  Therefore, the Board finds that 
the veteran's disability rating is more appropriately rated 
as 10 percent disabling according to the criteria of 
Diagnostic Code 5243.  

However, in evaluating the veteran's claim, the Board has 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The veteran has reported constant 
pain in his lower back.  The veteran, as a lay person, is 
competent to give evidence about the symptoms of pain he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the March 2006 VA examiner noted that the 
veteran experienced pain on motion and diagnosed the veteran 
with recurrent lumbar pain.  Taking all of these factors into 
consideration, the Board finds that a 20 percent disability 
evaluation is more appropriate.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, at no 
time since the grant of service connection has the veteran's 
symptomatology warranted a higher disability rating, and as 
such, staged ratings are not warranted.  

In conclusion, the Board finds that the veteran's overall 
disability picture is better represented by a 20 percent 
disability rating under Diagnostic Code 5243.  

Radiculopathy of the Right Lower Extremity

Diagnostic Code 8521 provides ratings for paralysis of the 
external popliteal nerve.  Diagnostic Code 8521 provides that 
mild incomplete paralysis is rated as 10 percent disabling; 
moderate incomplete paralysis is rated 20 percent disabling; 
and severe incomplete paralysis is rated 30 percent 
disabling.  Complete paralysis of the external popliteal 
nerve, foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes, is rated 40 percent disabling.  

Diagnostic Code 8621 provides a rating for neuritis of the 
external popliteal nerve.  Diagnostic Code 8721 provides a 
rating for neuralgia of the external popliteal nerve.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.   

In June 2006, the veteran was granted service connection for 
radiculopathy of the right lower extremity.  A disability 
rating of 10 percent was assigned according to Diagnostic 
Code 8521, effective from December 30, 2005.  The veteran 
appealed the initial assignment of a 10 percent disability 
evaluation, and contends that a higher rating is warranted.  
However, upon review of the evidence of record, the Board 
finds that the veteran is not entitled to a disability rating 
in excess of 10 percent for radiculopathy of the right lower 
extremity at any time during the pendency of his claim.  

According to an October 2005 VA outpatient treatment note, 
the veteran's low back pain constantly radiated into the 
veteran's legs.  This pain was aggravated with movement and 
standing, but relieved with rest and medication.  
Neurological testing was performed at this time, and no motor 
or sensory deficits were noted at this time and reflexes were 
intact.  

In March 2006, the veteran was afforded VA examination.  Upon 
examination, the veteran was found to have decreased pinprick 
in the lower third of the medial right leg, the dorsum, the 
sole of the right foot, and the lower third of the lateral 
right leg.  The veteran was also noted to have a positive 
straight leg raise of the right leg and 2+ reflexes in the 
knee and ankle (this indicates that the veteran's reflexes 
are intact).  See Medical Abbreviations, 13th Edition, Neil 
M. Davis Associates, 299 (2007).  

According to VA outpatient treatment records, the veteran 
sought treatment in October 2006 for worsening of the 
radiculopathy in his right leg.  The veteran described the 
pain as constant, sharp, and shooting.  The veteran was found 
to have no muscle atrophy, and the veteran's sensory 
examination revealed normal results for light touch and 
pinprick.  The examiner also noted that the veteran was able 
to walk on his heels and toes.  Finally, manual muscle 
testing indicated that the veteran had no loss of function of 
the muscles of the right lower extremity.  

Based on the above evidence, the Board finds that the 
veteran's radiculopathy of the right lower extremity is more 
appropriately rated as 10 percent disabling, than the next-
higher disability rating of 20 percent.  According to 
Diagnostic Code 8521, a 20 percent disability rating is 
warranted for moderate incomplete paralysis of the external 
popliteal nerve.  The above evidence indicates that the 
veteran still has sensation in his right lower extremity, has 
control over the muscles of his right leg, and still has 
responsive reflexes of the right lower extremity.  As such, 
there is no indication that the veteran suffers from moderate 
incomplete paralysis of the right lower extremity.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, at no 
time since the grant of service connection has the veteran's 
symptomatology warranted a higher disability rating, and as 
such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent for 
his service-connected radiculopathy of the right lower 
extremity must be denied.

Migraine Headaches

The veteran was granted service connection for migraine 
headaches in a January 1997 RO decision.  The RO assigned the 
veteran a noncompensable disability rating under Diagnostic 
Code 8100.  In December 2005, VA received the veteran's claim 
seeking a compensable disability rating for his service-
connected migraines.  However, the criteria for a compensable 
disability rating under Diagnostic Code 8100 have not been 
met.  

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensable 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months are rated 30 percent disabling.  Migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability are 
rated 50 percent disabling.  38 C.F.R. § 4.124a.  

In March 2006, the veteran underwent VA examination for his 
migraine headaches.  The veteran noted that he experienced 
migraines once to twice a week, and that they last all day.  
The veteran described his headaches as "throbbing," but 
noted that the pain became bearable approximately one hour 
after taking medication.  The VA examiner concluded that they 
were not prostrating, and the veteran was still able to work 
with the migraine headaches.  The examiner also noted that 
the veteran had no associated weakness, clumsiness, vision 
disturbance, or hearing loss.  A diagnosis of migraine 
headache syndrome, moderate, was assigned at this time.  

The veteran was again examined by VA for his migraines in 
July 2007.  The examiner noted that the veteran's migraine 
headaches had worsened, and the veteran reported experiencing 
near constant headaches on a daily basis.  The examiner 
described the pain as originating in the occipital region, 
and extending to the veteran's right arm.  The examiner 
opined that this pain is more likely due to the veteran's 
cervical disc disease and muscle tension, rather than due to 
his migraines.  

The examiner also noted that the headaches have not had much 
effect on the veteran's daily activities, as the veteran's 
back pain has already restricted what the veteran is capable 
of doing.  The examiner makes no mention of prostrating 
migraines during the examination. 

Based on the evidence above, the Board finds that a 
compensable disability rating under Diagnostic Code 8100 is 
not warranted.  There is no evidence that the veteran suffers 
from prostrating migraine headaches, which is required for a 
10 percent disability rating under Diagnostic Code 8100.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for migraine headaches must be denied.




ORDER

Entitlement to an initial disability rating of 20 percent for 
degenerative disc disease of the lumbar spine is granted.  

Entitlement to an initial disability rating in excess of 10 
percent for radiculopathy of the right lower extremity is 
denied.  

Entitlement to a compensable disability rating for the 
veteran's migraines is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


